Citation Nr: 0009201	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  98-16 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for basal cell carcinoma 
due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1945 to August 
1946 and from September 1950 to January 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
Honolulu, Hawaii, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in November 1996, a statement of the case was issued in July 
1998, and a substantive appeal was also received in July 
1998.


FINDING OF FACT

The veteran's basal cell carcinoma was first manifested many 
years after his discharge from military service and is not 
related to his military service, including exposure to 
radiation during service.


CONCLUSION OF LAW

The veteran's basal cell carcinoma was not incurred in or 
aggravated by his active military service, nor may it be 
presumed to have been incurred in such service.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board observes that a claim of entitlement to service 
connection for basal cell carcinoma was denied by rating 
decision in November 1996.  The veteran was notified of that 
determination, and that same month the veteran's 
representative submitted a written communication which 
(although not expressly using the word "disagreement," did 
effectively indicate that the veteran was not in agreement 
with the November 1996 decision.  It appears that the RO then 
undertook various development actions in reference to the 
claim.  The Board believes that the November 1996 
communication from the veteran's representative constituted a 
notice of disagreement.  A statement of the case was issued 
in July 1998. As the veteran filed a substantive appeal 
within 60 days of the July 1998 statement of the case, the 
issue is properly in appellate status.  38 U.S.C.A. § 7105.

At this point, the Board finds the veteran's claim to be 
well-grounded.  The record includes clear medical evidence of 
current basal cell carcinoma disability.  Further, the 
veteran's statements as to radiation exposure during service 
are accepted as true and are in fact supported by service 
records showing duty in the Nagasaki area from September 23, 
through September 26, 1945.  Finally, the claims file 
includes medical evidence of a nexus in the form of 
statements from Carla Nip Sakamoto, M.D. stating that the 
veteran's basal cell carcinoma is related to radiation 
exposure.  All of the elements of a well-grounded claim have 
therefore been met.  38 U.S.C.A. § 5107(a); Epps v. Gober, 
126 F.3d. 1464 (Fed. Cir. 1997).  Further, after reviewing 
the claims files and noting the development undertaken by the 
RO, the Board finds that the duty to assist the veteran has 
been met and that no further action is necessary to develop 
the record.  38 U.S.C.A. § 5107(a). 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Certain chronic disabilities, such as 
cancer, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To begin with, the Board observes that service medical 
records do not document complaints, symptomatology or 
diagnoses relating to basal cell carcinoma in service.  
Moreover, it is clear from the record that the veteran's skin 
cancer was not manifested within one year of service, but 
many years later  Accordingly, the presumption afforded under 
38 C.F.R. §§ 3.307(a)(3), 3.309(a) does not apply.

The veteran's essential contention is that his basal cell 
carcinoma is related to radiation exposure during service.  
Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods. Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  There are certain types of cancer that 
are presumptively service connected specific to radiation-
exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d).  Second, "radiogenic diseases" may be service 
connected pursuant to 38 C.F.R. § 3.311.  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) when it 
is established that the disease diagnosed after discharge is 
the result of exposure to ionizing radiation during active 
service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. 
§ 3.309(d)(3) as either a veteran who, while serving on 
active duty or on active duty for training or inactive duty 
training, participated in a radiation-risk activity.  
"Radiation-risk activity" is defined to mean onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan or 
Nagasaki, Japan by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War 
II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945 through July 1, 1946. 38 C.F.R. § 
3.309(b)(i), (ii).

Turning to the evidence, the veteran suffers from basal cell 
carcinoma which is not a type of cancer which is afforded the 
presumption under 38 C.F.R. § 3.309(d).  The Board notes that 
multiple myeloma is listed as a disease to which this 
presumption applies, but there is no evidence that the 
veteran suffers from multiple myeloma and in a May 1996 
letter Dr. Sakamoto clearly reports that the veteran suffers 
from basal cell carcinoma, not multiple myeloma. 

The Board next turns to consideration under 38 C.F.R. § 
3.311.  This regulation provides instruction on the 
development of claims based on exposure to ionizing 
radiation, and does not refer to any other types of radiation 
exposure.  Section 3.311(a) calls for the development of a 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either § 3.307 or § 3.309, 
and where it is contended that the disease is a result of 
ionizing radiation in service.  "Radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes the following: thyroid 
cancer, breast cancer, bone cancer, liver cancer, skin 
cancer, esophageal cancer, stomach cancer, colon cancer, 
pancreatic cancer, kidney cancer, urinary bladder cancer, 
salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2)(i)- (xxiv).  

It bears particular emphasis that 38 C.F.R. § 3.311 provides 
a list of diseases which are not presumed to be service-
connected, but as to which "special procedures to follow" in 
evidentiary development were established for claims of 
service connection based upon exposure to ionizing radiation.  
Accordingly, this regulation does not assure that such a 
claim will be granted, but it affords the claimant certain 
procedural advantages in attempting to prove service 
connection.  See Hilkert v. West, 12 Vet. App. 145, 148 
(1999) (en banc). 

In accordance with the procedures set forth for adjudicating 
claims based on exposure to ionizing radiation, the RO sought 
verification of exposure to ionizing radiation at Nagasaki, 
Japan from the Department of Defense.  In January 1998, the 
Special Weapons Agency (DSW) of the Department of Defense 
wrote indicating that Naval records confirmed that the 
veteran was in the defined Nagasaki area from September 23 
through September 26, 1945.  "A scientific dose 
reconstruction titled Radiation Dose Reconstruction U.S. 
Occupation Forces in Hiroshima and Nagasaki, Japan, 1945-1946 
(DNA 5512F) has determined the maximum possible radiation 
dosage that might have been received by any individual 
serviceman who was at either Hiroshima or Nagasaki for the 
full duration of the American occupation (September 1945 to 
June 1946-Nagasaki; September 1945 to March 1946-Hiroshima).  
Using all possible "worst case" scenarios, the maximum" 
dosage was less than one rem.  (emphasis added).  They 
elaborated that it did not mean that all individuals 
approached that level of exposure.  In fact it was probable 
that the great majority of servicemen assigned to the 
occupation received no radiation exposure whatsoever, and 
that the highest dose received was a few tens of millirem.

In June 1998, the VA Chief of Public Health and Environmental 
Hazards Officer concluded that the veteran had been exposed 
to a dosage of less than one rem.  Comment was also provided 
that skin cancer usually has been attributed to ionizing 
radiation at high doses, e.g. "several hundred rads."  
Excess numbers of basal cell carcinomas also have been 
reported in skin which received estimated doses of 9-12 rads.  
The opinion offered, in light of the estimated dosage, was 
that it was unlikely that the veteran's multiple basal cell 
carcinomas can be attributed to exposure to ionizing 
radiation in service.  In correspondence dated on June 9, 
1999, the VA Director of Compensation and Pension Services 
stated that the opinion from the Under Secretary of Health 
was received and reviewed.  It was noted that the Under 
Secretary advised it was unlikely as to an association 
between the veteran's cancer and service.  The opinion was 
that there was no reasonable possibility that the veteran's 
disability was the result of exposure to radiation in 
service.

The evidence in support of the veteran's claim includes 
correspondence dated in May 1996 from Carla Nip-Sakamoto, 
M.D.  Dr. Sakamoto reported giving the veteran dermatologic 
care since 1985.  He reported some 55 skin cancers since 1955 
and that based on his "significant [radiation] exposure 
history . . . while serving in the military.  Excessive 
irradiation is a well known participant in the etiology of 
skin cancers."  Dr. Sakamoto provided additional 
correspondence in January 1999, citing to supporting 
literature and concluding that the veteran's exposure to 
ionizing radiation was the most compelling risk for his 
multiple skin cancers.  Dr. Sakamoto added that the location 
of the tumors, i.e. head, face and neck, would also suggest 
exposure phenomenon and that a long latency period for the 
development of tumors after exposure was also well 
documented.

The Board additionally observes that in his January 1999 
correspondence, Dr. Nip-Sakamoto indicated that treatment 
records since 1985 showing treatment for multiple basal cell 
carcinomas were available.  Treatment records were previously 
associated with the claims file in 1995 and additional 
treatment records through March 1998 have also been 
associated with the claims file.  It has been conceded that 
the veteran had treatment for such pathology during the 
period from 1985, and, based on previous correspondence from 
Dr. Sakamoto dated in May 1996, the request for Radiation 
Review dated in May 1998 even communicated that the veteran 
estimated his first tumor was removed in 1972 and that 
medical records since 1985 showed removal of 55 multiple 
basal skin cancers.  The absence of any additional treatment 
records which may exist beyond those that have already been 
associated with the claims file does not, in the opinion of 
the Board, pose any potential for prejudice to the veteran 
inasmuch as the fact that the veteran suffers from multiple 
basal cell carcinomas has been conceded and considered by the 
Chief of Public Health and Environmental Hazards Officer.

The Board does acknowledge that the veteran has also 
submitted medical treatise evidence in support of his claim.  
Generally, "an attempt to establish a medical nexus to a 
disease or injury solely by generic information in a medical 
journal or treatise 'is too general and inconclusive' to 
serve his claim in any meaningful way.  Sacks v. West, 11 
Vet. App. 314, 317 (1998) (citing Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996)); see Libertine v. Brown, 9 Vet. App. 
521, 523 (1996) (holding that medical treatise evidence 
proffered by the appellant in connection with his lay 
testimony was insufficient to satisfy requirements of medical 
evidence of nexus.)  However, medical treatise evidence, 
however, can provide important support when combined with an 
opinion of a medical professional."  Mattern v. West, 12 
Vet. App. 222, 228 (1999).

With the Mattern case in mind, the Board observes that 
considerable documentary or treatise evidence has been made 
of record to support the opinion of Dr. Sakamoto and to 
challenge the reliability and/or accuracy of dosage estimates 
prepared by DSW.  The Board has carefully examined the 
supporting evidence in these regards, including some opinions 
that the Defense Department radiation dosage estimates are 
flawed because rain and typhoons may had washed away or 
dissipated much of the radiation and dosage estimates 
acquired were lower than had they been taken before the 
rains.  In this regard, the reports particularly indicate 
that the areas were hit by typhoons with heavy precipitation 
on September 17, 1945.  Thus, dosage estimates taken 
thereafter, which did not factor in the effect of fallout 
dissipation due to heavy rain, may have been inaccurate 
(low), particularly as to estimation for periods preceding 
the rains.  With regard to this argument, the Board observes 
that veteran's visit to Nagasaki was after the severe rains.  

The appellant is advised that he always has the option of 
submitting his own dosage estimate from a competent "credible 
source," as defined at 38 C.F.R. § 3.311(a)(3)(ii).  Despite 
the veteran's objections to the methodology employed by the 
Department of Defense in making its estimates, the veteran 
has not submitted an estimate from a credible source in 
support of his claim.  The letters from Dr. Sakamoto and the 
submitted literature do no include any dose estimate as to 
the veteran's exposure.  The Board also observes that the 
Department of Defense figures were based on "all possible 
'worst case' assumptions" for a veteran who was present at 
Nagasaki during the entire period covered by the regulation 
whereas the veteran was only there for 4 days.  

In sum, while the Board has considered the statements from 
Dr. Sakamoto and the supporting literature submitted of 
record, the Board finds that the Department of Defense dose 
estimates and opinion of VA's Under Secretary of Health are 
more persuasive.  This dose estimate and opinion are 
particular to the veteran and are based on significant 
research and study of the effects of radiation in Hiroshima 
and Nagasaki occupation claims.  Dr. Sakamoto's statements 
and the supporting literature are more general in nature and 
do not appear to be based on an analysis of the facts and 
circumstances of this particular case in terms of the 
veteran's actual time of exposure to radiation.  

Moreover, Dr. Sakamoto refers to literature pertaining to a 
65 year-old male who was within 50 miles of atomic bomb 
testing in the Mojave Desert and a separate case of a man who 
was exposed to an atomic blast at Yucca Flats about one mile 
from the blast hypocenter.  There is no indication as to the 
radiation exposure level sustained by those individuals.  The 
Board additionally notes that the veteran, unlike the 
subjects referred to in the reports cited by Dr. Nip-
Sakamoto, was not present during the actual Nagasaki 
explosion.  Likewise, the articles submitted by Dr. Sakamoto 
with his January 1999 correspondence are not especially 
instructive, one relating to squamous cell carcinoma after 
radiation therapy (not at issue here) and the other relating 
to increased incidence of basal cell carcinoma as the 
radiation dosage increased, which for all intents and 
purposes is cumulative of other evidence of record.  The 
Board also observes that the correspondence supplied by Dr. 
Sakamoto is somewhat general, failing to consider any actual 
estimate of ionization dosage exposure.  The reports from 
Chief of Public Health and Environmental Hazards Officer and 
the Director of Compensation and Pension Services, on the 
other hand, are more definitive, conceding that excessive 
exposure to ionizing radiation could cause basal cell 
carcinoma but that with the exposure to which the veteran was 
subjected was too low to have caused his pathology.  The 
Board believes the VA obtained medical opinion should be 
afforded greater weight under the circumstances.  For 
essentially the same reasons set forth above, the Board is 
unable to find that entitlement to service connection for 
basal cell carcinoma is otherwise warranted under 38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In sum, the Board considers the most probative evidence of 
record is the Department of Defense estimate of the amount of 
exposure the veteran had to ionizing radiation in service and 
the medical opinion based on that estimate.  As such, the 
Board considers the preponderance of the evidence to be 
against any association of the veteran's basal cell carcinoma 
to service.  It follows that the provisions of 38 U.S.C.A. 
§ 5107(b) do not permit a favorable determination.



ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

